Citation Nr: 0206232	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  99-01 039	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
December 1997 Board decision that denied entitlement to 
service connection for a cataract of the right eye.




ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel










FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1975 to July 1981 with subsequent service in the Air Force 
Reserve.

2.  On May 24, 1999, a motion for revision of the December 
1997 Board decision based on clear and unmistakable error 
(CUE) was filed.

3.  In December 2000, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") vacated and 
remanded the December 1997 decision.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. § 20.1400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2001).

The Court has vacated and remanded the December 1997 Board 
decision that was challenged on the basis of clear and 
unmistakable error in the moving party's motion.  Thus, there 
is no final decision for the Board to review on the basis of 
clear and unmistakable error.  Accordingly, the Board does 
not have jurisdiction to adjudicate the merits of the motion 
and it is dismissed without prejudice.


ORDER

The motion is dismissed.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

